Booth, Judge,
delivered the opinion of the court.
This case is not within the decision of the court in the cases of Baltimore & Ohio R. R. Co., 52 C. Cls., 568; Oregon-Washington R. & N. Co., 54 C. Cls., 131; 255 U. C., 339: Western Pacific R. R. Co., ante, p. 67; Southern Pacific Co., ante, p. 36; and Northern Pacific Ry. Co., ante, p. 122. It is to be noted that the plaintiff company presented its bills to the quartermaster for the full amount claimed, and the bill as so presented was paid in full. Afterwards the Auditor for the War Department claimed an alleged overpayment of $2,551.36, and requested a refund of this amount. The plaintiff protested and declined to refund, whereupon the auditor, on October 3, 1917, deducted this amount from other transportation bills due the plaintiff for other transportation service. The auditor la,ter discovered an error in this deduction and reduced it accordingly. The plaintiff, protesting against the action of the auditor to the quartermaster at Chicago, filed a supplemental bill for $2,551.36, the amount deducted, predicated upon its original claim of a peí1 capita rate of $31.92 instead of $29.59 applied by the auditor, and upon the disallowance of this claim the plaintiff prosecuted it through all the stages fixed by law to which recourse might be had. No part of said $2,497.76 was ever received by plaintiff in the adjudications of the controversy concerning it. It is apparent, therefore, that the case is one for judgment. See Atchison, Togeha Santa Fe By. Oo. v. United States, 256 IÍ. S. 205. The findings show an application to the Comptroller General for a reconsideration of the decision of August 23, 1918, was made on September 9, 1921, and this suit brought in April, 1922. While a greater degree of diligence would not have prejudiced the case, nevertheless 'the lapse of time, considering the successive steps taken, is not sufficient to warrant us in this particular instance m Implying an acquiescence in the rulings made. Obviously, the plaintiff was not content with the decision of the comptroller. Plaintiff’s cause of action did not arise until the *224auditor made the deduction in May, 1917, and .thereafter the plaintiff company pursued its remedy under the accounting statutes to a finality. At no time did it acquiesce in the final ruling of the comptroller made in September, 1921.
Judgment for plaintiff in the sum of $2,497.76. It is so-ordered. „
Graham, Judge; Hay, Judge; Downey, Judge; and Campbell, Chief Justice, concur.